Citation Nr: 1122615	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  11-07 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1950 to July 1953.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision in which the RO denied the Veteran's claim for a rating in excess of 50 percent for bilateral hearing loss.  In November 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2011, and later that month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In May 2011, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Pertinent to the current, June 2010 claim for increase, the Veteran's hearing loss has been manifested by no more than Level VII hearing in the left ear and no more than Level VI hearing in the right ear.


CONCLUSION OF LAW

The criteria for rating in excess of 50 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.85, Diagnostic Code 6100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a July 2010 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The September 2010 rating decision reflects the initial adjudication of the claim after issuance of this letter.

The March 2011 SOC set forth the pertinent rating criteria for evaluating hearing loss disabilities (the form of which suffices, in part, for Dingess/Hartman).  While the claim was not readjudicated after the Veteran was provided the rating criteria, such adjudication was unnecessary.  The Veteran clearly had ample opportunity to submit additional evidence/argument after the criteria was provided and before the appeal was certified to the Board.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, and the reports of July 2010 and February 2011 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with this claim is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Ratings for hearing loss are determined by a mechanical application of the Rating Schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination (Maryland CNC) and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  These averages are entered into a table of the Rating Schedule to determine the auditory acuity level of each ear (Table VI), and these auditory acuity levels are entered into another table of the Rating Schedule to determine the percentage disability rating (Table VII).  38 C.F.R. § 4.85.

An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a),(b).  In exceptional pattern cases, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  In the instant case, as will be shown below, the Veteran has demonstrated an exceptional pattern of hearing loss on two occasions, and 38 C.F.R. § 4.86 applies as to those test results.

On July 2010 VA audiological evaluation, pure tone testing revealed a mild to severe sensorineural hearing loss in the right ear and a moderate to profound sensorineural hearing loss in the left ear.  Word understanding was good in both ears.  Audiological testing revealed, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
45
45
60
75
95
RIGHT
45
45
60
75
80

Speech audiometry, using the Maryland CNC Word List, revealed speech recognition ability of 80 percent, bilaterally.  The puretone threshold average for these findings is 69 decibels for the left ear and 65 decibels for the right.  The Veteran was noted to have significant effects on his occupation and no effect on usual daily activities.

On private audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
55
60
65
N/A
105
RIGHT
60
60
65
N/A
85

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 72 percent in the left ear on first attempt, and 92 percent in the right ear and 88 percent in the left ear on second attempt.  The puretone threshold average for these findings is 71 decibels for the left ear and 68 decibels for the right.  The Veteran reported decreased word recognition ability.  Inspection of the Veteran's hearing aids revealed that the mic screen covers were in need of replacement, and when they were removed, he reported improvement in his hearing ability with the aids, particularly in the left ear.  The audiologist noted that hearing continued to decline at a steady rate.

On February 2011 VA audiological evaluation, pure tone testing revealed a moderate sloping to severe sensorineural hearing loss in the right ear and a moderately severe to profound sensorineural hearing loss in the left ear.  Word understanding was good in both ears.  Audiometric testing revealed, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
50
60
70
85
105+
RIGHT
50
55
65
80
85

Speech audiometry, using the Maryland CNC Word List, revealed speech recognition ability of 80 percent, bilaterally.  The puretone threshold average for these findings is 80 decibels for the left ear and 71 decibels for the right.  The Veteran was noted to have significant effects on his occupation and no effect on usual daily activities.

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations, the July 2010 audiometric testing revealed Level IV hearing in the left ear and Level IV hearing in the right ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a 10 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Because these results do not reveal an exceptional pattern of hearing loss, Table VIA is not for application.  38 C.F.R. § 4.86.

The December 2010 private audiometric testing revealed Level VI hearing in the left ear (using the poorer speech discrimination scores) and Level II in the right ear, based on application of the reported findings to Table VI.  Because these results reveal an exceptional pattern of hearing loss, Table VIA also applies.  Application of Table VIA revealed Level VI hearing in the left ear and Level V testing in the right ear.  Application of these findings to Table VII corresponds to a 20 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The February 2011 VA audiological evaluation revealed Level V in the left ear and Level IV in the right ear, based on application of the reported findings to Table VI.  Because these results reveal an exceptional pattern of hearing loss, Table VIA also applies.  Application of Table VIA revealed Level VII hearing in the left ear and Level VI testing in the right ear.  Application of these findings to Table VII corresponds to a 30 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Therefore, the Veteran is not entitled to a rating in excess of 50 percent for his bilateral hearing loss.

The Board in no way discounts the difficulties that the Veteran experiences as a result of bilateral hearing loss, however, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann, 3 Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As a final point, the Board recognizes that in the July 2010 and February 2011 audiological evaluation reports of record, the audiologist only cursorily discussed the functional effects of the Veteran's bilateral hearing loss.  While such factors would be relevant to a claim for a higher rating on an extra-schedular basis (see Martinak v. Nicholson, 21 Vet. App. 447 (2007)), here, neither the Veteran nor his representative have asserted the Veteran's entitlement to an extra-schedular rating for bilateral loss, and such is not otherwise raised by the evidence of record.  See Colayong v. West, 12 Vet. App. 524, 536 (1999).  Hence, the absence of a full discussion as to functional effects does not render either the July 2010 and February 2011 audiological evaluation reports inadequate for rating purposes.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's bilateral hearing loss, pursuant to Hart, and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical nature of deriving schedular ratings for hearing loss, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating in excess of 50 percent for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


